Citation Nr: 0205326	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-25 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant, her son and Mrs. P.C.Q.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines, which determined that 
the appellant did not have basic eligibility for VA death 
benefits.

The appellant appeared at a hearing before the RO Decision 
Review Officer in May 2001 with her son and Mrs. P.C.Q.  The 
appellant and her son also appeared at a hearing at the RO 
before the undersigned Board member in June 2001.  
Transcripts of both hearings are of record.


FINDING OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant's deceased spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the 
appellant's entitlement to VA death benefits have not been 
met.  38 U.S.C.A. §§ 101, 107 (West 1991&Supp. 2001); 
38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The evidence shows that the appellant's spouse filed for 
National Service Life Insurance in 1941 or 1942 and was 
granted insurance in May 1946, with premium deductions to 
begin that month.  The document granting this benefit 
indicates that the insurance policy was granted from an 
application made by radio, and that complete information was 
not given, including the age of the applicant.  Thereafter, a 
Notification Of Discontinuance of Allotment was sent to the 
appellant's spouse discontinuing allotments effective in 1942 
due to erroneous age and premium.

On file is an affidavit for Philippine Army Personnel that 
was signed by the appellant in March 1946 and stamped by the 
Ast. Adjutant General.  On this affidavit, the appellant's 
spouse said that he was "called and inducted" into active 
duty in December 1941 "by an American Officer" and served 
with the "202 Engr Combat Bn." 

An October 1946 document from the United States Army Forces 
Western Pacific pertains to the status of a claim for arrears 
in pay and informs the appellant's spouse that there was 
inadequate identification as a member of the USAFFE (United 
States Armed Forces in the Far East).

In March 1999, the appellant filed a claim for VA death 
benefits due to the death of her spouse in May 1994.  She 
reported that her spouse had active service in the United 
States Armed Forces from October 1941 to March 1945 with 
"A" Company, 2nd Engineering Construction Battalion.  
Accompanying the appellant's application was a document dated 
in February 1999 from the Armed Forces of the Philippines, 
Office of the Adjutant General, indicating that the 
appellant's spouse had served in the "2nd Repl Bn," and was 
a POW from April 10, 1942, to April 15, 1942.  A similar 
document from the Commonwealth of the Philippines, Philippine 
Army, shows that the appellant's spouse was with "A" 
company, Second Engineering Cons Battalion" and was 
honorably discharged for the convenience of the government in 
March 1945.  In addition, a letter of certification from the 
Philippine National Red Cross states that records filed with 
that organization show that the appellant's spouse was among 
the recognized prisoners of war during World War II.

In March 1999, the RO requested that the U.S. Army Reserve 
Personnel Center (ARPERCEN) in St. Louis, Missouri, verify 
the service of the appellant's spouse and furnished ARPERCEN 
with the spouse's full name, date of birth, date of death, 
claimed service number and claimed dates of service. 

Pursuant to a June 1999 request from ARPERCEN, the appellant 
submitted a list (on VA Form 21-4138) of the names of her 
spouse's next-of-kin and indicated whether they were living 
or deceased.

In September 1999, the Armed Forces of the Philippines, 
Office of the Adjutant General, issued another letter of 
certification showing that the appellant's spouse's military 
status included service with USAFFE, and that he served from 
"December 1941" to "March 1946."  The letter indicates 
that it superceded the previous letter of certification 
issued in February 1999, which did not show that the 
appellant's spouse's military status was with USAFFE.

In July 2000, the ARPERCEN reported that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces. 

In December 2000, the RO made a second request for 
verification from ARPERCEN as to the veteran's military 
status based on a possible name variation. The ARPERCEN 
responded in March 2001 stating that no change was warranted 
in the prior negative certification.

At a hearing at the RO before a Decision Review Officer in 
May 2001, the appellant testified that she met her spouse 
after World War II and married him in 1956.  She said that 
she knows he was a veteran because he told her so.  Her son 
testified that his father had received several awards 
including the Pacific Defense Medal and the Philippine 
Defense Ribbon, and a Distinguished Unit Battalion.  Mrs. 
P.C.Q. testified that she had known the appellant's spouse 
for ten years and knew for a fact that he was a veteran of 
World War II because both he and her deceased spouse received 
benefits from the Philippine Veterans' Affairs Office.  She 
said that when her spouse died in 1998, she was paid death 
benefits and was presently receiving pension from the 
Philippine Veterans' Affairs Office.

In June 2001, the appellant and her son appeared at a hearing 
at the RO before the undersigned Board member.  The 
appellant's son testified that his father had been inducted 
into service by an American officer in December 1941 and 
served with Echo Company, Engineering Construction Battalion.  
He said that his father became a prisoner of war in April 
1942 and had two serial numbers, an old one and a new one.  
He also said that his father would not have served under any 
name other than the one documented in his claims file. 

At the June 2001 hearing the appellant and her son submitted 
a statement containing some family information along with 
their assertion that the appellant's spouse was with the 
USAFFE.  

Analysis

The Board is satisfied after reviewing the record that all 
relevant facts have been properly developed and no further 
assistance to the appellant is required to comply with the 
duty to assist.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this regard, there has been notice as to information 
needed, and there has been a decision, statement of the case 
and supplemental statement of the case sent to the appellant.  
There is no indication there is additional information on 
file that would lead to a different outcome in this claim.  
All pertinent notice has been provided in the documents sent 
to the appellant.  Additionally, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed, as this is a case in which the laws and 
regulations, as opposed to the facts, govern its disposition.

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2001).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e).  In 
addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.7 to 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1)  the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With respect to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as guerilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, a service 
department determination as to an individual's service shall 
be binding on VA.  Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Under 38 C.F.R. §§ 3.9 and 3.203, Philippine veterans are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.  
Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).

In the instant case, because the appellant did not submit 
service information meeting the criteria set out under 
38 C.F.R. § 3.203(a), the RO requested verification of the 
claimed military service of the appellant's spouse from 
ARPERCEN.  In its request, the RO provided the identifying 
information submitted by the appellant, including the full 
name, date of birth, alleged service number and dates of 
claimed service.  In July 2000, and again in March 2001, the 
ARPERCEN reported that the appellant's spouse had no service 
as a member of the Armed Forces of the United States.  As 
noted above, a service department determination as to whether 
an individual had qualifying service is binding on VA.  The 
appellant has not submitted additional information that would 
warrant another request for verification.  Although the 
appellant's son testified that his father had two service 
serial numbers, an "old" number and a "new" number, his 
father's Philippine Army documents are consistent in showing 
only one number.  Consequently, this is the number that was 
sent to the ARPERCEN for verification. 

The two certifications from the Office of the Adjutant 
General of the Armed Forces of the Philippines, one of which 
shows the appellant's spouse's military status as "USAFFE" 
and one of which does not, are not determinative of the 
outcome in this matter since VA is not bound by Philippine 
Army determinations of service.  Soria, supra.  Also not 
determinative of the appellant's spouse's military status is 
the fact that he applied for National Insurance Life 
Insurance.

Inasmuch as the service department's verification of the 
service of the appellant's spouse is binding on VA and thus 
determinative in this matter, the Board concludes that the 
appellant's spouse is not considered a "veteran," and the 
appellant has not attained status as a valid claimant.  
Therefore, the appellant's claim for entitlement to VA death 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Basic eligibility for VA death benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

